EXHIBIT 10.2


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This second amendment to employment agreement is made this 8th day of May, 2009
effective as of the 1st day of June, 2009 by and between NU HORIZONS ELECTRONICS
CORP., a Delaware corporation (the  “Company”) and ARTHUR NADATA, residing
at [   ] (the  “Employee”).


W I T N E S S E T H


WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of September 13, 1996, as amended by the Amendment to Employment
Agreement dated as of March 28, 2005 (collectively, the “Employment Agreement”);
and


WHEREAS, the Company and the Employee desire to further amend the Employment
Agreement in accordance with the terms hereof (“Second Amendment”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:


 
1.
The first sentence of Section 4 of the Employment Agreement is hereby amended to
read as follows:



“During the term of employment, Employee shall be employed as Executive Chairman
of the Company.”


 
2.
The fourth sentence of Section 4 of the Employment Agreement is hereby amended
to read as follows:



“Notwithstanding the foregoing, it is understood and agreed that the duties of
Employee during the period of employment shall not be inconsistent with (i) his
position and title as Executive Chairman of the Company; or (ii) with those
duties ordinarily performed by a comparable executive officer.”


 
3.
Paragraph 10(d) of the Employment Agreement is hereby amended to read as
follows:



“Termination by the Company for Cause.  In the event that the Employee's
employment is terminated for Cause, which shall be effective immediately upon
his receipt of notice thereof, he shall be entitled solely to his base salary
(as calculated in accordance with paragraph 5(a) (i) and (ii)) and the benefits
set forth in paragraph 6 through the date on which notice of termination is
delivered to Employee.”
 

--------------------------------------------------------------------------------




 
4.
Paragraph 10(e) of the Employment Agreement is hereby amended to add a
subsection (iii) thereof, as follows:



“(iii)  Upon any Termination Without Cause, (A) the Employee shall be entitled
to retain the life insurance policy purchased for his benefit pursuant to
Section 6(a) of this Agreement (Massachusetts Mutual policy no. 11568413) and
assume the obligations thereunder, (B) the Employee shall be entitled to retain
any long-term care policies purchased for his benefit and assume the obligations
thereunder and (C) the Employee and the Company shall enter into a Consulting
Agreement substantially in the form of Exhibit A hereto.”
 
 
5.
Except as specifically amended by this Second Amendment, the Employment
Agreement shall remain in full force and effect in all respects as originally
executed.



 
6.
This Second Amendment may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.  This Amendment shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of New York,
applicable to contracts made and to be performed entirely in New York.



IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
first date written above.
 

  NU HORIZONS ELECTRONICS CORP.            
By:
/s/Richard Schuster           Name: Richard Schuster       Title:   President  
            /s/Arthur Nadata        Arthur Nadata  

 
2

--------------------------------------------------------------------------------


 
Exhibit A
 
 
CONSULTING AGREEMENT
 
 
This AGREEMENT (“Agreement”) is made this ____ day of _____, 20__ between Nu
Horizons Electronics Corp (the “Corporation”) and ________________, residing at
[insert address] (“Consultant”).
 
WHEREAS, the Corporation desires to engage the services of Consultant as
hereinafter provided; and
 
WHEREAS, Consultant has agreed to provide such services for the Corporation upon
the terms and conditions outlined herein;
 
NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows;
 
1. 
Consulting Arrangement

 
 
a.
Commencing ___________ [date of termination of employment], Consultant shall be
retained by the Corporation, as a consultant, for the period commencing [date of
termination of employment] through [fifth anniversary of termination of
employment] (the “Consulting Period”).

 
 
b.
In consideration of such services, during the Consulting Period:

 
 
(1)
Consultant and his spouse shall be entitled to participate in all health and
dental insurance plans available to the Corporation’s senior executives and
their spouses, including any medical expense reimbursement plan, at the
Consultant’s sole cost (collectively, “Insurance Plans”).

 
 
(a)
Consultant shall be entitled to participate in the Insurance Plans subject to
the terms and conditions of the plan or program in question applicable to
executive employees generally, as such terms are amended hereby.

 
 
(b)
The Consultant and his spouse shall elect Medicare coverage at the time that
each is eligible to do so. In the event the Corporation no longer is obligated
to provide the Insurance Plans because of the Medicare enrollment of Consultant
or his spouse, as the case may be, the Corporation shall reimburse Consultant or
his spouse for the premiums associated with the purchase of a Medicare
supplemental insurance policy (“Medigap”) for Consultant and/or his spouse, as
applicable; provided that the Corporation shall approve the selection of the
Medigap insurer, which consent shall not be unreasonably withheld. The
Corporation shall reimburse Consultant for such Medigap premiums in accordance
with its customary reimbursement procedures.

 

--------------------------------------------------------------------------------


 
 
(c)
In the event that Consultant predeceases his spouse, his spouse shall continue
to be entitled to participate in the Insurance Plans until the earlier of the
date on which the Consulting Period ends or the date on which his spouse enrolls
in Medicare.

 
 
(d)
As an accommodation to Consultant, the Corporation shall advance on behalf of
the Consultant, the cost of any insurance premiums for the Insurance Plans (the
“Insurance Premium Cost”), as and when such costs are required to be paid.

 
 
(e)
Notwithstanding the foregoing, the Insurance Plans may be modified or eliminated
at the Corporation’s sole discretion, at any time, without compensation or
notice to Consultant.

 
 
(2)
An annual consulting fee in an amount equal to (i) the Employer’s Share of the
annual Insurance Premium Costs; plus (ii) an additional amount equal to (x) the
tax payable by Consultant in respect of the Employer’s Share (as defined) of the
Insurance Premium Costs, plus (y) an additional amount equal to the tax payable
on amounts payable pursuant to the immediately preceding clause (x) (in each
case calculated at the highest effective marginal combined federal, state and
local income tax rate prescribed in each taxing jurisdiction that Consultant is
subject to tax in such tax year) (the “Consulting Fees”). For the purposes
hereof “Employer’s Share” shall mean an amount equal to the percentage of the
Insurance Premium Costs payable by the Corporation in respect of executive
employees in accordance with the terms of the Insurance Plans as in effect from
time-to-time.  Notwithstanding the foregoing, the aggregate Consulting Fees paid
hereunder shall not exceed 150% of the estimated aggregate Insurance Premium
Costs for the Consulting Period, as estimated at the commencement of the
Consulting Period.

 
 
(a)
The Consulting Fees shall be payable to the Consultant, in arrears, on or before
the March 15th subsequent to the calendar year to which such Consulting Fees
relate.

 
2

--------------------------------------------------------------------------------


 
(b)
The Consultant hereby authorizes and directs the Corporation to reimburse the
Insurance Premium Costs previously paid by the Corporation from the Consulting F
ees otherwise payable to Consultant.  To the extent the Consulting Fees are
insufficient to provide reimbursement for the entire amounts advanced, the
Corporation shall provide Consultant with an invoice (provided at least fifteen
days after the payment date of the Consulting Fees) for any shortfall, which
invoice shall be payable by Consultant within thirty (30) days of receipt.

 
 
c.
Consultant’s consulting arrangement shall automatically terminate upon
Consultant’s death or “disability”.  For purposes of this Agreement,
“disability” shall be defined as a physical or mental condition which prevents
Consultant from performing any consulting services, as determined by the
Corporation in its sole discretion.

 
 
d.
During the Consulting Period, Consultant shall consult with the Corporation and
its executive officers regarding its business and operations. Such consulting
services shall not require more than 75 days in any calendar year nor more than
two days in any week, it being understood and agreed that during the Consulting
Period Consultant shall have the right to engage in full-time or part-time
employment with other business enterprises; provided that he does not engage in
Competitive Activity. Consultant also will cooperate with the Corporation in any
pending or future litigation or investigation or other dispute concerning third
parties in which Consultant, by virtue of his prior employment, has relevant
knowledge or information. Consultant's service as a consultant shall only be
required at such times and such places as shall not result in unreasonable
inconvenience to him or the Corporation, recognizing his other business
commitments that he may have to accord priority over the performance of services
for the Corporation. In order to minimize interference with Consultant's other
commitments, his consulting services, to the extent practicable and not
prejudicial to Corporation, may be rendered by personal consultation at his
residence or office wherever maintained, or by correspondence through mail,
telephone, fax or other similar mode of communication at times, including
weekends and evenings, most convenient to him.  For the purposes of this
Agreement, “Competitive Activity” shall mean (a) becoming an officer or employee
of, or rendering any services, including consulting services, to, any competitor
of the Corporation, (b) soliciting, raiding, enticing or inducing any customer
of the Corporation to cease purchasing goods or services from the Corporation or
to become a customer of any competitor of the Corporation, and Consultant will
not approach any customer for any such purpose or authorize the taking of any
such actions by any other individual or entity, or (c) soliciting, raiding,
enticing or inducing any employee of the Corporation to leave the employ of the
Corporation, and Consultant will not approach any such employee for any such
purpose or authorize the taking of any such action by any other individual or
entity.  However, nothing contained in this subparagraph shall be construed as
preventing Consultant from investing his assets in such form or manner as will
not require him to become an officer or employee of, or render any services
(including consulting services) to, any competitor of the Corporation.

 
3

--------------------------------------------------------------------------------


 
2. 
Payments Upon Termination of Consulting Arrangement

 
Notwithstanding the provisions of Section 1(b), should Consultant cease
providing the consulting services (other than for death or disability),
Consultant and his spouse shall have no further entitlement to payments,
benefits or other remuneration whatsoever.
 
3. 
Acknowledgement

 
Consultant understands and agrees that ABSENT THIS AGREEMENT, he would not
otherwise be entitled to any payments and benefits as set forth herein and his
right to receive the payments and benefits set forth herein shall be a unsecured
contractual obligation of the Corporation and he shall have no greater rights
than any other employee, consultant or general unsecured creditor of the
Corporation.
 
4

--------------------------------------------------------------------------------


 
4. 
General Release of All Claims

 
In exchange for the payments and benefits set forth herein, Consultant RELEASES
the Corporation, its affiliates, officers, directors, board members, employees
or agents from ANY AND ALL CLAIMS he may have, known or unknown, RELATED TO HIS
EMPLOYMENT WITH THE CORPORATION OR OTHERWISE, from the beginning of time through
the date that this Agreement becomes effective.
 
Consultant understands and agrees that he is RELEASING the Corporation, its
affiliates, officers, directors, board members, employees and agents from any
and all claims for breach of contract, personal injury, wages, benefits,
defamation, slander and wrongful discharge, and any and all claims based on any
oral or written agreements or promises, including, but not limited to, claims
arising under the Family and Medical Leave Act, the Fair Labor Standards Act,
the Worker Adjustment Retraining and Notification Act, the Employee Retirement
Income Security Act of 1974, the New York State Labor Law and the New York
Whistleblower statute from the beginning of time through the date that this
Agreement becomes effective.
 
Consultant understands and agrees that he is also RELEASING Corporation, its
affiliates, officers, directors, board members, employees or agents from any and
all claims for discrimination or harassment in employment on the basis of race,
color, creed, religion, age, national origin, alienage or citizenship, gender,
sexual orientation, disability, marital status, veteran’s status and any other
protected grounds, including, but not limited to, any and all rights and claims
he may have arising under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, the New York State Human Rights Law, and any other federal, state or local
laws or regulations, from the beginning of time through the date that this
Agreement becomes effective.
 
5

--------------------------------------------------------------------------------


 
5. 
Non-Disparagement

 
Consultant agrees that he shall not make or publish any statement (in verbal,
written, electronic or any other form), or instigate, assist or participate in
the making or publication of any statement (in verbal, written, electronic or
any other form), which would libel, slander or disparage (whether or not such
disparagement legally constitutes libel or slander) or expose to hatred or
contempt (i) Corporation; (ii) any of its services or operations; or (iii) any
of its past or present officers, directors, employees or agents.  Corporation,
its present officers and directors shall not libel, slander or disparage
Consultant or expose him to hatred or contempt
 
6. 
Severability

 
The invalidity or unenforceability of any provision of this Agreement shall in
no event affect the validity or enforceability of any other provision.
 
7. 
Applicable Law

 
Except to the extent preempted by federal law, the provisions of this Agreement
are to be construed, administered and enforced in accordance with the laws of
New York without regard to principles of conflict of laws.
 
8. 
Waiver

 
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.
 
9. 
Captions and Headings

 
The captions and headings are for convenience of reference only and shall not be
used to construe the terms or meaning of any provisions of this Agreement.
 
6

--------------------------------------------------------------------------------


 
10. 
Amendments

 
Any modifications altering the terms and conditions of this Agreement must be in
writing and signed by all parties hereto.
 
11. 
Assignment

 
This Agreement and any rights herein granted are personal to the parties hereto
and will not be assigned, sublicensed, encumbered, pledge or otherwise
transferred by either party without the prior written consent of the other
party, and any attempt at violative assignment, sublicense, encumbrance or any
other transfer, whether voluntary or by operation of law, will be void and of no
force and effect, except that this Agreement will be binding upon any successor
or assignee of Corporation.
 
12. 
Counterparts

 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument.
 
13. 
Effective Date

 
This Agreement shall be effective when signed by the parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement this ____ day of
______, 20__.
 
 

Nu Horizons Electronics Corp.                       By     By  

 
7

--------------------------------------------------------------------------------


 